DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Villanueva on 4/7/2022.
The application has been amended as follows: 
In claim 24, line 2, after “said interior” please delete “size” and insert –side--.
In claim 24, second to last line, before “reaction product” please delete “the” and insert –a--.
In claim 40, lines 2-4, after “contain carbon” please delete “; and the plurality of nanoparticles comprises one or more alloys comprising the reaction product of the non-abrasive particles and the crucible material.”.
Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 24, the prior art of record fails to disclose or adequately suggest the article as claimed. In particular, the closest prior art, Jarvis et al. (US 2016/0199907) discloses an article comprising a crucible having an interior side comprising a crucible material (Fig. 3). However, Jarvis et al. does not teach or fairly suggest wherein said interior side has a surface that is at least partially degraded. Jarvis et al. also does not teach or fairly suggest the composition disposed within the crucible as claimed. In contrast, Jarvis et al. teaches the crucible should be made from a material which can withstand the whole process, including the temperature of the molten metal; preferably without reacting chemically with the materials involved ([0037]). Claim 24 requires that the crucible material reacts with the composition disposed within the material. Thus, claim 24 is distinct over the teachings of the prior art. Claims 25-43 further limit the subject matter of claim 24 and are thus also distinct over the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734